Name: 98/486/EC: Council Decision of 29 July 1998 concerning the approval of a Memorandum of Understanding between the European Community and the Dominican Republic on import protection for milk powder in the Dominican Republic
 Type: Decision
 Subject Matter: tariff policy;  trade;  European construction;  processed agricultural produce;  America
 Date Published: 1998-08-06

 Avis juridique important|31998D048698/486/EC: Council Decision of 29 July 1998 concerning the approval of a Memorandum of Understanding between the European Community and the Dominican Republic on import protection for milk powder in the Dominican Republic Official Journal L 218 , 06/08/1998 P. 0045 - 0045COUNCIL DECISION of 29 July 1998 concerning the approval of a Memorandum of Understanding between the European Community and the Dominican Republic on import protection for milk powder in the Dominican Republic (98/486/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228(2) first sentence thereof,Having regard to the proposal from the Commission,Whereas the Dominican Republic has requested a rectification of its schedule under the Marrakech Agreement establishing the World Trade Organisation for eight tariff items;Whereas only one of these items, milk powder, is of economic interest to the Community;Whereas the Dominican Republic has offered a tariff quota of 32 000 tonnes of which 70 % would be reserved for the Community;Whereas the Community will manage its share of the tariff quota according to a mechanism of export licences as established by Community regulations,HAS DECIDED AS FOLLOWS:Article 1 The Memorandum of Understanding between the European Community and the Dominican Republic on import protection for milk powder in the Dominican Republic is hereby approved on behalf of the Community.The text of the Memorandum of Understanding is attached to this Decision.Article 2 The President of the Council is hereby authorised to designate the person empowered to sign the Memorandum of Understanding in order to bind the Community.Article 3 The Commission shall, in accordance with the procedure laid down in Article 30 of Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), adopt detailed rules for the implementation of paragraph 3 of the Memorandum of Understanding as referred to in Article 1.Article 4 This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 29 July 1998.For the CouncilThe PresidentW. SCHÃ SSEL(1) OJ L 148, 28. 6. 1968, p. 13. Regulation as last amended by Regulation (EC) No 1587/96. (OJ L 206, 16. 8. 1996, p. 21).